Title: From George Washington to Colonel Goose Van Schaick, 6 October 1778
From: Washington, George
To: Van Schaick, Goose


          
            Sir,
            Head Quarters Fish Kill Octr 6th 1778
          
          I have received your favour of this day, and thank you for the precaution you have taken in removing the boats at Kings ferry—Nothing ought to be left there which is of any use to us or might be to the enemy.
          I shall rely on your giving me instant advice of any further movements you discover and I should wish you at the same time to communicate 
            
            
            
            them to General Putnam—at Robinson’s near West Point. I am Sir Your most Obedt Serv.
          
            G.W.
          
        